721 N.W.2d 173 (2006)
Michael Gordon SOWERS, Plaintiff-Appellant,
v.
Michele Lynn MORRISSETT f/k/a Michele Lynn Sowers, Defendant-Appellee.
Docket No. 131682. COA No. 269861.
Supreme Court of Michigan.
September 20, 2006.
On order of the Court, the application for leave to appeal the June 12, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
MARILYN J. KELLY, J., not participating.